     Case 3:19-cv-01100-BAS-NLS Document 88 Filed 11/16/20 PageID.17088 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MASIMO CORPORATION,                                Case No.: 19cv1100-BAS (NLS)
12                                       Plaintiff,
                                                          ORDER ON JOINT MOTION FOR
13     v.                                                 DETERMINATION OF DISCOVERY
                                                          DISPUTE NO. 3
14     SOTERA WIRELESS; HON HAI
       PRECISION INDUSTRY CO., LTD.,
15                                                        [ECF No. 85]
                                      Defendants.
16
17
            Before the Court is the parties’ Joint Motion for Determination of Discovery
18
      Dispute No. 3, wherein Plaintiff Masimo Corporation (“Masimo”) seeks to compel
19
      Defendant Sotera Wireless Inc. (“Sotera”) to produce emails of its former CEO Francis
20
      Chen (“Mr. Chen”). ECF No. 85. After due consideration and for the reasons discussed
21
      below, the Court GRANTS the motion to compel.
22
            I.    BACKGROUND
23
            In its complaint, Masimo alleges that Sotera is infringing nine of its patents with its
24
      ViSi Mobile Monitoring System. ECF No. 52. Masimo also alleges that Sotera is
25
      Defendant Hon Hai Precision Industry Co.’s (“Foxconn”) alter ego because the two share
26
      a unity of interest and ownership. Id. at ¶¶ 20-23. Masimo alleges that Foxconn and
27
      Sotera commingle their employees, including Mr. Chen, whose emails are the subject of
28

                                                      1
                                                                                  19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 88 Filed 11/16/20 PageID.17089 Page 2 of 5



 1    this dispute. Id. at ¶¶ 24-36. Further, Masimo alleges that Sotera is an agent of Foxconn
 2    and Foxconn has control over the day to day operations of Sotera. Id. at ¶¶ 38-52.
 3             The discovery at issue in this motion is a request in Masimo’s first set of email
 4    requests, propounded on July 23, 2020, seeking Mr. Chen’s emails. Specifically, the
 5    request was propounded under the parties’ agreed upon Order Governing Discovery of
 6    Electronically Stored Information (“ESI Order”) (ECF No. 39). The request asks for:
 7             Masimo’s ESI Request. CUSTODIAN: Francis Chen; SEARCH TERMS:
               1. Masimo!; 2. “Hon Hai” OR HonHai OR Foxconn; 3. Patent!; 4. (alarm
 8
               limit!) OR (alarm threshold); 5. “Terry Guo” OR “T. Guo” OR “Guo,
 9             Terry”; TIMEFRAME: 2013-present.
10    ECF No. 85 at 7. The parties provide the following hit counts for these initial search
11    terms:1
12                  Search Term              Unique Emails            Unique Emails with Families
13                    Masimo*                     1,161                            1,896
14                 “Hon Hai” OR                   3,253                            5,096
15                  HonHai OR
                      Foxconn
16               Patent* AND [full                < 155                             155
17                patent numbers]
                 “alarm limit” OR                  140                              488
18               “alarm threshold”
19                “Terry Guo” OR                     9                               27
                “T. Guo” OR “Guo,
20
                       Terry”
21                    TOTAL                       <4,718                           7,662
22
23    ECF No. 85 at 3. The search term that is in dispute between the parties is the second
24    term, “Hon Hai” OR HonHai OR Foxconn. For this term, Sotera informed Masimo that
25    “Hon Hai” OR HonHai yielded 37 unique emails (67 with families) and Foxconn yielded
26
27
28    1
          Masimo agreed to further limit the Patent* search term during meet and confers.

                                                           2
                                                                                            19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 88 Filed 11/16/20 PageID.17090 Page 3 of 5



 1    the remaining 3,343 unique emails (5,231 with families).
 2          II.    DISCUSSION
 3          The dispute between the parties centers on the “Hon Hai” OR HonHai OR
 4    Foxconn search term—specifically, the inclusion of the Foxconn term, which Sotera
 5    claims is too broad and thus, too burdensome to review and produce.
 6          Masimo argues that this search string is aimed to target relevant documents that
 7    would go towards establishing Foxconn’s infringement, as well as Foxconn’s relationship
 8    with Sotera. ECF No. 85 at 3. It argues that these emails from Mr. Chen are important
 9    given his position with both companies. Id. at 1-2, 10-12. Furthermore, Masimo argues
10    that the hit counts are not too burdensome given the scope of this litigation. Id. at 4, 12.
11          Sotera counters that this search term is too broad, and searching for a term as broad
12    as “Foxconn” is of minimal relevance in a patent litigation lawsuit. Id. at 4, 14-15. It
13    argues that it would cost over $18,000 to review documents from just this one term, and
14    this is burdensome in the broad scope of discovery because Masimo has propounded
15    additional discovery, including other ESI terms that have generated significant hit counts
16    as well. Id. at 4, 16.
17          While this is a primarily a patent litigation lawsuit, Masimo has asserted alter ego
18    and agency claims against Foxconn. Masimo alleges that Foxconn has invested in Sotera
19    in a manner suggesting that the two share a unity of interest and ownership. ECF No. 52
20    at ¶ 20. As examples, Masimo points to large investments in Sotera by Foxconn,
21    resulting in a two-thirds equity stake in Sotera and two board seats. Id. at ¶¶ 20, 22.
22    Masimo alleges that Foxconn exercises controlling authority over Sotera, for example by
23    deploying its employees to work with Sotera in the United States and negotiating the
24    terms of a potential sale of Sotera. Id. at ¶¶ 22-23. Masimo alleges that employees are
25    shared between the two companies, including Mr. Chen and several other employees that
26    served roles on both companies at the same time. Id. at 24-30. For many of these same
27    reasons, Masimo also alleges that Sotera acts like an agent for Foxconn because Foxconn
28    has effectively taken over day to day operations at Sotera. Id. at 38-52. Thus,

                                                    3
                                                                                   19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 88 Filed 11/16/20 PageID.17091 Page 4 of 5



 1    information regarding Foxconn and Sotera’s relationship would be relevant to these
 2    claims.
 3          Furthermore, this search term targets Mr. Chen’s emails and he does appear to
 4    have had a significant role at the relevant time period before he resigned. Mr. Chen held
 5    several executive level positions at Foxconn before he was appointed to be CEO of
 6    Sotera from 2017 to mid-2020, even though he continue to reside in Taiwan. Id. at ¶ 24;
 7    ECF No. 85 at 10. Masimo alleges that Mr. Chen publicly stated that he was holding the
 8    simultaneous roles of “Chief Investment Officer, Healthcare Business Group” at Foxconn
 9    and “Chief Executive Officer” at Sotera between June 2017 and July 2018. ECF No. 52
10    at ¶ 24. Masimo alleges it had communications with Mr. Chen, where Mr. Chen
11    represented that Foxconn had taken control of Sotera after it emerged from bankruptcy,
12    had changed the Sotera management team, was eager to have a healthcare company and
13    use Sotera technology in Taiwan, and had authority to resolve the trade secret dispute
14    between Masimo and Sotera. Id. at ¶¶ 32-36. The term “Foxconn” has been used to
15    represent Hon Hai as a registered trade name and on its corporate website and annual
16    reports. ECF No. 85 at 11.
17          The Court does acknowledge that the search term including Foxconn is fairly
18    broad. However, this must be balanced against the breadth of evidence that is relevant to
19    and can be used towards establishing an alter ego or agency theory. Masimo is entitled to
20    discovery that could go towards helping it establish these claims—claims which Sotera
21    denies. See ECF No. 61 at ¶¶ 20-52. It does not appear that either party has presented
22    any suggestion for how to tailor this term further. In the absence of further tailoring and
23    in light of Mr. Chen’s unique and central position, the Court finds that the balance tips in
24    favor of production of these emails from Mr. Chen.
25          Accordingly, the Court will GRANT the motion to compel and compel Sotera to
26    review and produce Mr. Chen’s emails responsive to the search term, including Foxconn.
27          //
28          //

                                                    4
                                                                                  19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 88 Filed 11/16/20 PageID.17092 Page 5 of 5



 1          III.   CONCLUSION
 2          For the reasons stated above, Masimo’s motion to compel is GRANTED.
 3          IT IS SO ORDERED.
 4    Dated: November 16, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                                                         19cv1100-BAS (NLS)
